UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 SUPERCOM LTD. (Translation of Registrant’s name into English) 1, Shenkar Street, Hertzliya Pituach, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- SuperCom Ltd. (the "Registrant") announces in a press release, that it has received new orders, totaling in excess of $4 million. Attached hereto as Exhibits 1 is the Press Release. This report on Form 6-K incorporated by reference into all effective registration statements filed by the registrant under the securities Act of 1933. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SuperCom Ltd. By: /s/ Arie Trabelsi Name: Arie Trabelsi Title: Chief Executive Officer Date: February 10, 2014
